MARTIN, Judge.
Defendant contends that the court committed error by denying defendant’s motion to strike the statement made by Officer Trull concerning a radio call he received. The officer testified that he went to Mr. Stroup’s store on 2 August 1974 as a result of a call he received. He said, “I received a call on the radio at 3:20 that there had been a robbery-shooting at Ben Stroup’s. ...” Defendant contends that this statement constituted hearsay and prejudicial error. We disagree. The statement was not made to prove the truth of the matter asserted, that is, that there had been a robbery shooting, but rather to explain his presence and time of arrival on the scene. Thus, the statement is not objectionable as hearsay. State v. Crump, 277 N.C. 573, 178 S.E. 2d 366 (1971). This assignment of error is overruled.
Defendant further contends that the court erred in refusing to grant nonsuit at the close of all the evidence as to the armed robbery charge. Upon a motion being made for nonsuit by defendant, the trial judge must consider the evidence in the light most favorable to the State, take it as true, and give the State the benefit of every reasonable inference to be drawn therefrom. State v. Vincent, 278 N.C. 63, 178 S.E. 2d 608 (1971). “Regardless of whether the evidence is direct, circumstantial, or both, if there is evidence from which a jury could find that the offense charged has been committed and that defendant committed it, the motion to nonsuit should be overruled.” State v. Goines, 273 N.C. 509, 160 S.E. 2d 469 (1968). In the present case, there was evidence from which the jury could find that the offense charged had been committed in that the defendant admitted, in his statement to Officer Berrier, removing some checks from the premises immediately after shooting Stroup. Further, the State’s evidence shows that defendant and Carter were at Holland’s house a few days before the shooting when Carter borrowed a .32 caliber pistol from Holland which was identified as the one with which Stroup was shot. The court is not concerned in a motion to nonsuit with *446the weight of the testimony, but only with its sufficiency to carry the case to the jury and to sustain the indictment. State v. Primes, 275 N.C. 61, 165 S.E. 2d 225 (1969). When tested by these principles there is abundant evidence to carry the case to the jury. The motion for compulsory nonsuit was properly denied.
Defendant also contends that the court erred in its charge to the jury as to conspiracy when defendant was not charged with conspiracy and when there was no evidence presented as to a conspiracy. The trial judge instructed the jury as follows:
“Now, the defendant in this case is not charged with the offense of conspiracy, but I think in order for you to understand these instructions, it is necessary for me to tell you what is meant by the term ‘conspiracy’.”
While we deem any instruction on conspiracy in this case to be unnecessary, we find that no prejudicial error was committed by the trial judge since he very clearly instructed the jury that the defendant was charged with two separate criminal offenses, first degree murder and armed robbery. This assignment of error is overruled.
We have considered defendant’s remaining assignments of error and find them to be without merit.
Defendant had a fair trial free from prejudicial error.
No error.
Judges Morris and Parker concur.